PER CURIAM.
The defendant was indicted for murder in the first degree. On trial by the court, following waiver of jury trial, he was found guilty of murder in the second degree, and sentenced to imprisonment therefor. The arguments for reversal presented by the appellant have been considered in the light of the record and briefs and are found to be without merit. The evidence was sufficient to sustain the judgment. The appellant’s challenge to the legality of the grand jury by which he was indicted was untimely, raised first on appeal. See § 905.05 Fla.Stat., F.S.A.; Yates v. State, 43 Fla. 177, 29 So. 965; Frazier v. State, Fla.1958, 107 So.2d 16. Compare State v. Silva, Fla.1972, 259 So.2d 153, 158. The inculpatory statement of the defendant was properly admitted.
Affirmed.